THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF ONEOK PARTNERS GP, L.L.C. Effective July 14, 2009, this Third Amended and Restated Limited Liability Company Agreement (this "Agreement") of ONEOK Partners GP, L.L.C., a Delaware limited liability company (the "Company"), is adopted and entered into by ONEOK, Inc., as sole Member (the "Members," which term includes any other persons or entities which may become members of the Company in accordance with the terms of this Agreement and the Act) of the Company pursuant to and in accordance with the Limited Liability Company Act of the State of Delaware, as amended from time to time (the "Act").Terms used in this Agreement which are not otherwise defined shall have the respective meanings given those terms in the Act. WHEREAS, Northern Plains Natural Gas Company, a Delaware corporation, was converted into Northern Plains Natural Gas Company, LLC, a Delaware limited liability company, effective November 16, 2004. WHEREAS, the name of Northern Plains Natural Gas Company, LLC was changed to ONEOK Partners GP, L.L.C. effective May 12, 2006. WHEREAS, ONEOK, Inc., as sole Member of the Company previously entered into that certain Amended and Restated Limited Liability Company Agreement of Northern Plains
